DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment to the specification filed 5/7/21 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, “I” has been changed to --II-- in line 9; and “II” has been changed to --I-- in line 10.
In claim 4, “temperature difference” has been changed to --a temperature difference between the long platinum wire and the short platinum wire-- in line 9.
In claim 5, --a-- has been added before “temperature” in line 2.
In claim 7, --and-- has been added before “the carbon” in line 8.
In claim 8, “body, and” has been replaced with --body;-- in line 4.
In claim 9, “the surface” has been replaced with --a surface-- in line 4; and --III and IV-- has been added after “thermocouples” in line 6.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An integrated online measurement system for themophysical property parameters of a nanofluid cutting fluid, wherein the nanofluid thermal conductivity measurement device is located in the fluid path system and comprises a glass tube I and a glass tube II, which communicate with each other, a long platinum wire that is installed in the glass tube II, and a short platinum wire that is installed in the glass tube I, the long platinum wire and the short platinum wire being used as both heating heat sources and temperature measurement elements; the glass tube, in which the long platinum wire is installed, is provided with a nanofluid inlet and a nanofluid outlet, the nanofluid inlet and the nanofluid outlet being connected with the fluid path system respectively via a check valve I and a check valve II; the measurement device for the convective heat transfer coefficient and the nanofluid/workpiece heat partition ratio comprises a nozzle I and a workpiece I, the grinding force and grinding temperature measurement device comprises a nozzle II and a workpiece II, and the gas path system provides pressure for the nanofluid in the fluid path system, wherein the nozzles I and II are connected to the fluid path system, nanofluid gas spray ejected by the nozzle I is sprayed onto a surface of the workpiece I, and the nanofluid gas spray ejected by the nozzle II is sprayed onto a surface of the workpiece II (claim 1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/13/21